 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoach and Equipment Sales Corporation and SheetMetal Workers' International Association, LocalUnion No. 46, Petitioner. Case 3-RC-7215November 17, 1978DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN FANNING AND) MEMBFRS JENKINSANI) PFNE.I.(Pursuant to a Stipulation for Certification UponConsent Election, the Regional Director for Region 3conducted an election by secret ballot in the above-captioned proceeding among the employees in theappropriate unit on May 26, 1973. At the conclusionof the balloting, the parties were furnished a tally ofballots, which showed that of the approximately 76eligible voters all 76 cast ballots, and that 35 werecast for and 38 against the Petitioner. In addition,three ballots were challenged, an insufficient numberto affect the results of the election.Subsequently, by letter dated June 23, 1978, thePetitioner's attorney mailed to the Regional Directorseveral objections to conduct allegedly affecting theresults of the election. In accordance with Section102.69(c) of the Board's Rules and Regulations, theRegional Director then conducted a full investigationof the Petitioner's objections. On August 1, 1978, theRegional Director issued his Report on Objectionsand simultaneously served a copy thereof on all par-ties to this proceeding. In his report, the RegionalDirector recommended that the Board overrule thePetitioner's objections in their entirety and that itcertify the results of the election. By letter to the Re-gional I)irector dated August 8. 1978, the Petitioner'sattorney excepted to certain portions of the RegionalDirector's report and urged that the objections besustained and that a second election be ordered.On August 23. 1978, the attorney for the Elmployersubmitted to the Board a motion to dismiss the Peti-tionel's objections. emphasizing. inter ctlia, that theobjections were never served on either the Emploheror its attorney. In the alternative, the I:lnploser urgesthe Board in its brief to adopt the RegionalL)irector's recommendation that the objections heoverruled on the merits and that the results of theelection be certified. In accordance with Sections102.69(e) and 102.113(b) of the Board's Rules andRegulations, Series 8, as amended, the attorney forthe Employer also filed with the Board a Aw;ittenstatement of service concerning both its motion todismiss and its brief in opposition to the Petitioner'sexception. In that document. the I mplo er's attor-ney certified that on August 23, 1978, copies of theEmployer's motion and brief were sent by certifiedmail both to the Petitioner's attorney and to its busi-ness agent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Based upon the entire record in this case, theBoard makes the following findings:I. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production, maintenance, stockroom, andreceiving employees employed by the Employerat its Penn Yan, New York, location; excludingall office clerical employees, all professional em-ployees, all guards, and all supervisors as de-fined in the Act.5. In its brief in support of its motion to dismissthe Petitioner's objections, the Employer emphasizesthat the letter in which the Petitioner articulated itsobjections to conduct affecting the results of the elec-tion, which was attached to the Regional Director'sreport as Exhibit 1,. contains no indication whatso-ever that a copy of the objections was sent either tothe ELmploy!er or to its attorney. In support of its mo-tion, the Employer's attorney also attached an affida-vit averring, inter a/lita. that he did not acquire knowl-edge of the contents of the Union's objections untilon or after August 2. 1978, the date on which hereceived knowledge of the Regional Director's Re-port on Objections, and, further, that he has not vetbeen served with a cops of the Petitioner's ohJec-ticins. In addition. the affidavit asserts that the Erm-ploscr has assured its attorneN that the Uinion hasnot served a copN of its obhections on any agent ofthe I:mploseri. and that no agent of the Employeracquired knowledge of the contents of the Union'sobjections until the date on which the Employer re-ceci' ed a cop) of the Regional )irector's report.I he record before the Board in the instant casecontains neither a statement ol ser, ice nor ans otherevidence w'hich migjht indicate or :uggest that the Pe-340 COACH AND EQUIPMENT SALES CORPORATIONtitioner served a copy of its objections on the Em-ployer, its agent, or its attorney. In contrast, the letterby which the Petitioner submitted to the Board itsexceptions to the Regional Director's report indicatesclearly that a carbon copy thereof was mailed to theEmployer's attorney. Furthermore, the record alsocontains a memorandum signed by the Petitioner'sattorney averring that a copy of the Petitioner's ex-ceptions was mailed both to the Employer's attorneyand to the Regional Director, as well as to the Board.on August 8, 1978. The complete absence of such astatement with respect to the Petitioner's objectionsis striking. Further, the Petitioner has not suppliedthe Board with any explanation in response to theEmployer's motion to dismiss the Petitioner's objec-tions for lack of service thereof.Therefore, we have concluded that without expla-nation the Petitioner failed to serve its objectionsupon the Employer, in violation of the express re-quirements of Sections 102.69(a), 102.111, and102.112 of the Board's Rules and Regulations. As adirect result of the Petitioner's actions, the Employerdid not receive formal notice of the filing of contentsof the Petitioner's objections until the Regional Di-rector mailed a copy of his Report on Objections tothe Employer on August 1. 1978, 39 days after thePetitioner submitted its objections to the RegionalDirector.In light of the Petitioner's total failure to complywith our rules regarding the service of objections. weshall grant the Employer's motion to dismiss withoutreaching the merits of the Petitioner's objections. In-asmuch as the Petitioner failed to secure a majorityof the ballots cast in the election herein, we shallcertify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for Sheet Metal Workers'International Association, Local Union No. 46, andthat said labor organization is not the exclusive rep-resentative of all the employees, in the unit hereininvolved, within the meaning of Section 9(c) of theAct.341